Citation Nr: 0613416	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1999.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for right carpal 
tunnel syndrome.  

In October 2004, the veteran testified at a Travel Board 
hearing.  However, the individual who conducted the hearing 
is no longer employed at the Board.  In a letter dated in 
February 2006, the veteran was advised of this development 
and offered an opportunity for another Board hearing.  He has 
advised that if he did not respond within 30 days the Board 
would assume that he did not want another hearing.  The 
veteran has not responded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he suffers from carpal tunnel 
syndrome of the right wrist caused by performance of his 
duties in service, which included typing.

At the October 2004 Travel Board hearing, the veteran stated 
he had received treatment for carpal tunnel syndrome at the 
Seattle VA hospital in 1999 or 2000.  The claims folder is 
absent for any VA treatment records prior to the year 2002.  
There is no indication that the RO has made an attempt to 
obtain the veteran's VA records of treatment prior to 2002.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159. (2005).  The records identified by the 
veteran must be obtained.  

On VA examination in May 2002, the examiner noted that an 
electromyelogram was to be conducted of the veteran's right 
wrist.  It does not appear that this was accomplished.  
Additionally, since his DD 214 confirms his assignment as a 
Yeoman, and duties as a Yeoman do include typing, the veteran 
should be afforded a VA examination to determine the etiology 
of his claimed carpal tunnel syndrome of the right wrist.  VA 
must provide a medical examination to obtain a medical 
opinion because such opinion is necessary to make a decision 
on this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

In light of the above, the case is REMANDED for the following 
action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
carpal tunnel syndrome of the right wrist 
from the Seattle, VA medical facility, 
dated from September 1999 to July 2002 and 
from April 2004 forward.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate VA 
examination.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies, 
including electromyelogram, nerve 
conduction studies, etc., should be 
performed. 

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that any current carpal tunnel 
syndrome of the right wrist had its onset 
during active service or is related to any 
in-service disease or injury, including 
typing.  The examiner should provide a 
rationale for the opinion.

3.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

